NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 21a0396n.06

                                           Case No. 19-3476

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                                                                          FILED
                                                                                   Aug 23, 2021
BUN CCHAY CHEAT,                                             )
                                                                               DEBORAH S. HUNT, Clerk
                                                             )
        Petitioner,
                                                             )
                                                             )      ON PETITION FOR REVIEW
v.
                                                             )      FROM THE UNITED STATES
                                                             )      BOARD OF IMMIGRATION
MERRICK B. GARLAND, Attorney General,
                                                             )      APPEALS
        Respondent.                                          )
                                                             )

                                                                                 ORDER
                                                         *
BEFORE: CLAY and GRIFFIN, Circuit Judges.

        This case is before us on remand from the United States Supreme Court for further

consideration in light of the Supreme Court’s decision in Niz-Chavez v. Garland, 141 S. Ct. 1474

(2021). On September 18, 2018, Petitioner Bun Cchay Cheat filed a motion to reopen removal

proceedings based on the Supreme Court’s decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018),

arguing that his Notice to Appear (“NTA”) for his removal hearing was defective because it did

not include the date or time of the hearing, making the stop-time rule inapplicable. See 8 U.S.C.

§ 1229b(d)(1) (“[A]ny period of continuous residence or continuous physical presence in the

United States shall be deemed to end . . . when the [noncitizen] is served a notice to appear under




        *
         The Honorable Gilbert S. Merritt, Circuit Judge was initially a member of this panel, but he has
since assumed inactive senior status and did not participate in this decision. This decision is filed by a
quorum of the panel pursuant to 28 U.S.C. § 43(d).
Case No. 19-3476, Cheat v. Garland


section 1229(a) of this title . . . .”). As a result, Cheat contended that he was eligible for cancellation

of removal. See 8 U.S.C. § 1229b(b)(1) (allowing cancellation of removal for noncitizens who

have “been physically present in the United States for a continuous period of not less than ten years

immediately preceding the date of such application”).

        We denied Cheat’s petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying his motion to reopen removal proceedings, on the ground that his defective NTA was

cured when the subsequent Notice of Hearing included the date and time he was required to appear

before the immigration judge and triggered the stop-time rule, pursuant to our decision in Garcia-

Romo v. Barr, 940 F.3d 192 (6th Cir. 2019). However, in Niz-Chavez, 141 S. Ct. 1474, the Supreme

Court held that a NTA must contain all the information required under 8 U.S.C. § 1229(a) in a

single document in order to trigger the stop-time rule, overruling Garcia-Romo. In the present

case, because the NTA did not include the date or time of Cheat’s removal hearing, the stop-time

rule did not apply, and the BIA and this Court erred in denying Cheat’s motion to reopen removal

proceedings and petition for review, respectively, on that ground.

        Unlike in Niz-Chavez, the BIA in this case also found that the motion to reopen was time

and number-barred, given that Cheat had failed to file the motion to reopen within 90 days of the

BIA’s order affirming the IJ’s denial of his first motion to reopen removal proceedings and that he

was only allowed to file one motion to reopen. See 8 U.S.C. § 1229a(c)(7)(A), (C)(i). However,

the BIA did not consider Cheat’s argument that equitable tolling should apply to his untimely and

number-barred second motion to reopen removal proceedings. See Barry v. Mukasey, 524 F.3d

721, 724 (6th Cir. 2008) (noting that this Court has previously “applied the doctrine of equitable

tolling to otherwise time-barred motions to reopen”); Tapia-Martinez v. Gonzales, 482 F.3d 417,

422–23 (6th Cir. 2007) (refraining from resolving the open question in our circuit of whether



                                                   -2-
Case No. 19-3476, Cheat v. Garland


“equitable tolling applies to numeral limitations on motions to reopen”). We leave it to the BIA to

decide on remand whether equitable tolling of the time and number bars to Cheat’s second motion

to reopen removal proceedings is warranted.

       Accordingly, we VACATE the BIA’s denial of Cheat’s motion to reopen removal

proceedings and REMAND the case for further proceedings consistent with the judgment of the

Supreme Court dated May 3, 2021.


                                              ENTERED BY ORDER OF THE COURT




                                              Deborah S. Hunt, Clerk




                                               -3-